                                   Case:20-03157-jtg                     Doc #:5 Filed: 10/11/2020                     Page 1 of 28




 Fill in this information to identify the case:

 Debtor name         Krieger Craftsmen, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                   Check if this is an
                                                                                                                                      amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          October 9, 2020                         X /s/ Timothy J. Krieger
                                                                       Signature of individual signing on behalf of debtor

                                                                       Timothy J. Krieger
                                                                       Printed name

                                                                       President
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
                                         Case:20-03157-jtg                                Doc #:5 Filed: 10/11/2020                                           Page 2 of 28

 Fill in this information to identify the case:

 Debtor name            Krieger Craftsmen, Inc.

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        1,566,484.07

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        1,566,484.07


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        4,393,005.56


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $            18,798.69

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$        1,952,179.42


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          6,363,983.67




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
                                   Case:20-03157-jtg                 Doc #:5 Filed: 10/11/2020                 Page 3 of 28

 Fill in this information to identify the case:

 Debtor name          Krieger Craftsmen, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest
 2.         Cash on hand                                                                                                                                 $476.16



 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Chemical Bank (TCF National Bank)                      Checking Account                 4572                                  $77,905.55



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                    $78,381.71
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit
                     Gantry Business Solutions, LLC
            7.1.     Financial Advisors                                                                                                            $15,367.50



                     Keller & Almassian, PLC
            7.2.     Attorney Fees                                                                                                                   $3,976.50


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                   Case:20-03157-jtg                  Doc #:5 Filed: 10/11/2020                   Page 4 of 28

 Debtor            Krieger Craftsmen, Inc.                                                        Case number (If known)
                   Name



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


            8.1.     Prepaid TST Software Maintance                                                                                            $7,516.72




 9.         Total of Part 2.                                                                                                             $26,860.72
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                           470,156.64   -                              9,965.00 = ....                 $460,191.64
                                              face amount                           doubtful or uncollectible accounts




 12.        Total of Part 3.                                                                                                            $460,191.64
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:           Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No. Go to Part 6.
       Yes Fill in the information below.
            General description                       Date of the last           Net book value of         Valuation method used   Current value of
                                                      physical inventory         debtor's interest         for current value       debtor's interest
                                                                                 (Where available)

 19.        Raw materials
            Perishable tooling
            inventory                                                                     $28,032.01       Current Value                       $3,800.00



 20.        Work in progress

 21.        Finished goods, including goods held for resale

 22.        Other inventory or supplies

 23.        Total of Part 5.                                                                                                               $3,800.00
            Add lines 19 through 22. Copy the total to line 84.

 24.        Is any of the property listed in Part 5 perishable?
             No
             Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                                   Case:20-03157-jtg                    Doc #:5 Filed: 10/11/2020              Page 5 of 28

 Debtor         Krieger Craftsmen, Inc.                                                          Case number (If known)
                Name



 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                         Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                   Net book value of      Valuation method used   Current value of
                                                                                 debtor's interest      for current value       debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Office furniture, misc.                                                         $3,000.00    Current Value                       $3,000.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Office equipment, misc.                                                         $7,500.00    Current Value                       $7,500.00



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                              $10,500.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                   Net book value of      Valuation method used   Current value of
           Include year, make, model, and identification numbers                 debtor's interest      for current value       debtor's interest
           (i.e., VIN, HIN, or N-number)                                         (Where available)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                                   Case:20-03157-jtg                 Doc #:5 Filed: 10/11/2020              Page 6 of 28

 Debtor         Krieger Craftsmen, Inc.                                                       Case number (If known)
                Name



 47.        Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

            47.1.    2006 GMC Sierra C3500                                              $4,500.00    Current Value                       $4,500.00


            47.2.    2006 GMC Sierra 1500                                               $1,000.00    Current Value                       $1,000.00


            47.3.    2014 GMC Sierra Pickup Truck                                       $6,000.00    Current Value                       $6,000.00



 48.        Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
            floating homes, personal watercraft, and fishing vessels
            48.1. Tri-Axle Trailer                                                 $250.00       Current Value                             $250.00



 49.        Aircraft and accessories


 50.        Other machinery, fixtures, and equipment (excluding farm
            machinery and equipment)
            Equipment/Machinery
            *Value based on recent appraisal of Meidema
            and Debtor's opinion for some items.                                     $951,000.00     Appraisal                        $951,000.00




 51.        Total of Part 8.                                                                                                      $962,750.00
            Add lines 47 through 50. Copy the total to line 87.

 52.        Is a depreciation schedule available for any of the property listed in Part 8?
             No
             Yes
 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
             No
             Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of      Valuation method used   Current value of
                                                                              debtor's interest      for current value       debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets

 61.        Internet domain names and websites
            www.KriegerCraftsmen.com                                                        $0.00                                              $0.00


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                   Case:20-03157-jtg                 Doc #:5 Filed: 10/11/2020                Page 7 of 28

 Debtor         Krieger Craftsmen, Inc.                                                      Case number (If known)
                Name




 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Customer List                                                                   $0.00                                              $0.00



 64.        Other intangibles, or intellectual property

 65.        Goodwill

 66.        Total of Part 10.                                                                                                               $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                             Current value of
                                                                                                                             debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims
            Pending insurance claim for loss outlined on the
            Statement of Financial Affairs                                                                                             $24,000.00
            Nature of claim         Insurance Claim
            Amount requested                       $24,000.00



 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                                   Case:20-03157-jtg                 Doc #:5 Filed: 10/11/2020             Page 8 of 28

 Debtor         Krieger Craftsmen, Inc.                                                      Case number (If known)
                Name


 78.       Total of Part 11.                                                                                              $24,000.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                      page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                        Best Case Bankruptcy
                                     Case:20-03157-jtg                         Doc #:5 Filed: 10/11/2020                               Page 9 of 28

 Debtor          Krieger Craftsmen, Inc.                                                                             Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $78,381.71

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $26,860.72

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $460,191.64

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                 $3,800.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $10,500.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $962,750.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                  $24,000.00

 91. Total. Add lines 80 through 90 for each column                                                         $1,566,484.07            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $1,566,484.07




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
                                     Case:20-03157-jtg                 Doc #:5 Filed: 10/11/2020                   Page 10 of 28

 Fill in this information to identify the case:

 Debtor name          Krieger Craftsmen, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Corporate Funding, Inc.                       Describe debtor's property that is subject to a lien                  $48,847.00               $86,500.00
        Creditor's Name                               CNC Machine- (2)
        5136 Cascade Road SE
        Suite 1E
        Grand Rapids, MI 49546
        Creditor's mailing address                    Describe the lien
                                                      UCC Financing Statement- Installment Loan
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        6/10/2016-                                     Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        1422
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.



 2.2    m2 Lease Funds, LLC                           Describe debtor's property that is subject to a lien                  $58,200.00               $85,000.00
        Creditor's Name                               Spotting Press
        175 N. Patrick Blvd, Suite
        140
        Brookfield, WI 53045
        Creditor's mailing address                    Describe the lien
                                                      UCC Financing Statement- Installment Loan
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        10/17/2016-                                    Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number
        0467
        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                    Case:20-03157-jtg                  Doc #:5 Filed: 10/11/2020                     Page 11 of 28

 Debtor       Krieger Craftsmen, Inc.                                                                 Case number (if known)
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.3   TCF National Bank                              Describe debtor's property that is subject to a lien                     $838,966.24    $838,966.24
       Creditor's Name                                All Personal Property
       PO Box 1527
       Midland, MI 48641
       Creditor's mailing address                     Describe the lien
                                                      Loan 1- Promissory Note/Security
                                                      Agreement/All Asset Lien/Line of Credit
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       9/6/2018-                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7444
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.4   TCF National Bank                              Describe debtor's property that is subject to a lien                     $565,223.43    $565,223.43
       Creditor's Name                                All Personal Property
       PO Box 1527
       Midland, MI 48641
       Creditor's mailing address                     Describe the lien
                                                      Loan 2- Promissory Note/Security
                                                      Agreement/All Asset Lien/50% of the GROB
                                                      Loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       6/30/2015-                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       9766
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.5   TCF National Bank                              Describe debtor's property that is subject to a lien                 $1,056,574.89     $1,056,574.89
       Creditor's Name                                All Personal Property
       PO Box 1527
       Midland, MI 48641
       Creditor's mailing address                     Describe the lien




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                    Case:20-03157-jtg                  Doc #:5 Filed: 10/11/2020                     Page 12 of 28

 Debtor       Krieger Craftsmen, Inc.                                                                 Case number (if known)
              Name

                                                      Loan 3- Promissory Note/Security
                                                      Agreement/All Asset Lien/Equipment Loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       9/6/2018-                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7479
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.6   TCF National Bank                              Describe debtor's property that is subject to a lien                 $1,300,000.00     $1,300,000.00
       Creditor's Name                                All Personal Property
       PO Box 1527
       Midland, MI 48641
       Creditor's mailing address                     Describe the lien
                                                      Loan 4- Mortgage/Security Agreement/All
                                                      Asset Lien/Jenta, LLC Debtor Guarantee
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       9/6/2018-                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       7495
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.7   Wells Fargo Bank N.A.                          Describe debtor's property that is subject to a lien                     $525,194.00    $525,194.00
       Creditor's Name                                All tangible and intangible personal property
       Corporate Trust Services
       9062 Old Annapolis Road
       Columbia, MD 21045-1951
       Creditor's mailing address                     Describe the lien
                                                      UCC Financing Statement/50% of the GROB
                                                      Loan
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
       2/5/2016-                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1462
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply




Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                   page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                                 Case:20-03157-jtg                     Doc #:5 Filed: 10/11/2020                  Page 13 of 28

 Debtor       Krieger Craftsmen, Inc.                                                           Case number (if known)
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.




                                                                                                                         $4,393,005.5
 3.   Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                    6

 Part 2:    List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity
        Michael L. Shiparski
        Assistant US Attorney                                                                             Line   2.7
        PO Box 208
        Grand Rapids, MI 49501

        TCF National Bank
        2301 W. Big Beaver Road                                                                           Line   2.3
        Suite 525
        Troy, MI 48084

        TCF National Bank
        2301 W. Big Beaver Road                                                                           Line   2.4
        Suite 525
        Troy, MI 48084

        TCF National Bank
        2301 W. Big Beaver Road                                                                           Line   2.5
        Suite 525
        Troy, MI 48084

        TCF National Bank
        2301 W. Big Beaver Road                                                                           Line   2.6
        Suite 525
        Troy, MI 48084

        U.S. Small Business Admin
        2 North Street, Suite 320                                                                         Line   2.7
        Birmingham, AL 35203




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                          page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
                                 Case:20-03157-jtg                       Doc #:5 Filed: 10/11/2020                           Page 14 of 28

 Fill in this information to identify the case:

 Debtor name         Krieger Craftsmen, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                            Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim          Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                          $775.42         $775.42
           City of Grand Rapids                                      Check all that apply.
           Grand Rapids Income Tax Dept                               Contingent
           300 Monroe Ave NW, Rm 380                                  Unliquidated
           Grand Rapids, MI 49503                                     Disputed
           Date or dates debt was incurred                           Basis for the claim:
           2020-                                                     Income Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                        $3,381.50         $3,381.50
           City of Walker Treasurer                                  Check all that apply.
           4243 Remembrance Road NW                                   Contingent
           Walker, MI 49534                                           Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
           2020-                                                     Personal Property Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                 page 1 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   49734                                Best Case Bankruptcy
                                 Case:20-03157-jtg                       Doc #:5 Filed: 10/11/2020                              Page 15 of 28

 Debtor       Krieger Craftsmen, Inc.                                                                         Case number (if known)
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $9,307.85    $9,307.85
           Kent County Treasurer                                     Check all that apply.
           PO Box Y                                                   Contingent
           Grand Rapids, MI 49503                                     Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
           2019-                                                     Personal Property Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $5,333.92    $5,333.92
           State of Michigan                                         Check all that apply.
           Dept. of Treasury                                          Contingent
           PO Box 30754                                               Unliquidated
           Lansing, MI 48909                                          Disputed
           Date or dates debt was incurred                           Basis for the claim:
           2020-                                                     Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                          $1.00
           Alico Equipment Finance Group                                            Contingent
           W222N833 Cheaney Road                                                    Unliquidated
           Waukesha, WI 53186
                                                                                    Disputed
           Date(s) debt was incurred 1/17/2017-
                                                                                   Basis for the claim:     3D Scanner- Potential Deficiency Balance from lease
           Last 4 digits of account number 001L                                    rejection.
                                                                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                      $350.00
           Allphase                                                                 Contingent
           12855 Fairlane                                                           Unliquidated
           Livonia, MI 48150                                                        Disputed
           Date(s) debt was incurred     2020-                                     Basis for the claim:     Services
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                    $1,853.00
           AMBA                                                                     Contingent
           7321 Shadeland Station Way                                               Unliquidated
           Suite 285                                                                Disputed
           Indianapolis, IN 46256
                                                                                   Basis for the claim:     Fees
           Date(s) debt was incurred 2020-
           Last 4 digits of account number                                         Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 2 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                                 Case:20-03157-jtg                    Doc #:5 Filed: 10/11/2020                           Page 16 of 28

 Debtor       Krieger Craftsmen, Inc.                                                                 Case number (if known)
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,157.87
          Andy J. Egan Co, Inc.                                               Contingent
          2001 Waldorf St NW                                                  Unliquidated
          Grand Rapids, MI 49544                                              Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Supplier/Construction
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,486.00
          Armock Mechanical Contractors                                       Contingent
          745 S. State Street                                                 Unliquidated
          Sparta, MI 49345                                                    Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,820.41
          Belmont Equipment & Tech                                            Contingent
          32055 Edward Ave                                                    Unliquidated
          Madison Heights, MI 48071                                           Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,725.00
          Benchmark Welding & Machine                                         Contingent
          11314 78th Ave                                                      Unliquidated
          Grand Rapids, MI 49501                                              Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,023.00
          Bico Buyers Inc.                                                    Contingent
          PO Box 671645                                                       Unliquidated
          Dallas, TX 75267                                                    Disputed
          Date(s) debt was incurred      2020-                               Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,342.00
          C&G Plastics                                                        Contingent
          12729 Foothill Blvd                                                 Unliquidated
          Sylmar, CA 91342                                                    Disputed
          Date(s) debt was incurred      2020-                               Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $400.00
          C2 Machining                                                        Contingent
          4017 Brockton Drive SE                                              Unliquidated
          Grand Rapids, MI 49512                                              Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case:20-03157-jtg                    Doc #:5 Filed: 10/11/2020                           Page 17 of 28

 Debtor       Krieger Craftsmen, Inc.                                                                 Case number (if known)
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $90,541.62
          Capital One                                                         Contingent
          PO Box 30281                                                        Unliquidated
          Salt Lake City, UT 84130                                            Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Charge Account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,966.60
          Capital One                                                         Contingent
          PO Box 30281                                                        Unliquidated
          Salt Lake City, UT 84130                                            Disputed
          Date(s) debt was incurred 2020
                                                                             Basis for the claim:    Charge Account
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,365.58
          Cintas Uniform Services                                             Contingent
          3149 Wilson Dr NW                                                   Unliquidated
          Grand Rapids, MI 49544                                              Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,100.00
          Commercial Tool & Die, Inc.                                         Contingent
          5351 Rusche Dr NW                                                   Unliquidated
          Comstock Park, MI 49321                                             Disputed
          Date(s) debt was incurred 9/28/2017-
                                                                             Basis for the claim:    Lien filed- Disputed
          Last 4 digits of account number 1730
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $591.02
          Creative Technology Corp.                                           Contingent
          1280 Seabury Circle                                                 Unliquidated
          Carol Stream, IL 60188                                              Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,837.44
          Damon, Ver Merris, Boyko &                                          Contingent
          Witte, PLC                                                          Unliquidated
          825 Parchment Dr SE, Suite 100                                      Disputed
          Grand Rapids, MI 49546
                                                                             Basis for the claim:    Legal Services
          Date(s) debt was incurred 2020-
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,400.00
          Eagle Industrial Group                                              Contingent
          847 W. River Center Drive NE                                        Unliquidated
          Comstock Park, MI 49321                                             Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case:20-03157-jtg                    Doc #:5 Filed: 10/11/2020                           Page 18 of 28

 Debtor       Krieger Craftsmen, Inc.                                                                 Case number (if known)
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,675.00
          Extreme Wire EDM Service, Inc.                                      Contingent
          3636 Busch Drive SW                                                 Unliquidated
          Grandville, MI 49418                                                Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,980.00
          FAS Machining, LLC                                                  Contingent
          8166 Graphic Drive                                                  Unliquidated
          Belmont, MI 49306                                                   Disputed
          Date(s) debt was incurred      2020-                               Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,356.19
          Finkl Steel                                                         Contingent
          PO Box 92576                                                        Unliquidated
          Chicago, IL 60675                                                   Disputed
          Date(s) debt was incurred      2020-                               Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,900.00
          GEM Plastics, Inc.                                                  Contingent
          2533 Thornwood Street SW                                            Unliquidated
          Wyoming, MI 49519                                                   Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,600.00
          Grand Rapids Telecommunication                                      Contingent
          7700 Cary                                                           Unliquidated
          Rockford, MI 49341                                                  Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,071.57
          Hansen Balk Streel Treating Co                                      Contingent
          1230 Monroe Avenue NW                                               Unliquidated
          Grand Rapids, MI 49505                                              Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $134.72
          Heritage Crystal Clean, Inc.                                        Contingent
          2175 Point Blvd                                                     Unliquidated
          Suite 375                                                           Disputed
          Elgin, IL 60123
                                                                             Basis for the claim:    Services
          Date(s) debt was incurred 2020-
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case:20-03157-jtg                    Doc #:5 Filed: 10/11/2020                           Page 19 of 28

 Debtor       Krieger Craftsmen, Inc.                                                                 Case number (if known)
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,421.44
          HRSFlow- Inglass USA                                                Contingent
          920- 74th Street SW                                                 Unliquidated
          Byron Center, MI 49315                                              Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,075.18
          INCOE Corporation                                                   Contingent
          2850 High Meadow Circle                                             Unliquidated
          Auburn Hills, MI 48326                                              Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $600.00
          JDE Machine Service                                                 Contingent
          3652 Ponderosa                                                      Unliquidated
          Grandville, MI 49418                                                Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $100,000.00
          Jeffery Crampton
          Koernke & Crampton                                                  Contingent
          The Boardwalk                                                       Unliquidated
          940 Monroe NW, Suite 250                                            Disputed
          Grand Rapids, MI 49503
                                                                             Basis for the claim:    Legal Services
          Date(s) debt was incurred 2020-
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $54,000.00
          Jenta, LLC                                                          Contingent
          2758- 3 Mile Road NW                                                Unliquidated
          Grand Rapids, MI 49534                                              Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Rent to Landlord
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,006.95
          Keldon Company                                                      Contingent
          7764 Clyde Park Ave SW                                              Unliquidated
          Byron Center, MI 49315                                              Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,190.00
          Kind Special Alloys                                                 Contingent
          1221 Velma Court                                                    Unliquidated
          Youngstown, OH 44512                                                Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case:20-03157-jtg                    Doc #:5 Filed: 10/11/2020                           Page 20 of 28

 Debtor       Krieger Craftsmen, Inc.                                                                 Case number (if known)
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,500.00
          Lou Gyenese                                                         Contingent
          333 Colony Blvd                                                     Unliquidated
          Suite 303                                                           Disputed
          The Villages, FL 32162
                                                                             Basis for the claim:    Services
          Date(s) debt was incurred 2020-
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,258.41
          Makino Die/Mold Tech                                                Contingent
          2600 Superior Ct                                                    Unliquidated
          Auburn Hills, MI 48326                                              Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,572.08
          MFP Automation Engineering                                          Contingent
          4404 Central Parkway                                                Unliquidated
          Hudsonville, MI 49426                                               Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $105,000.00
          Michael Haws                                                        Contingent
          12386 Phelps Ave                                                    Unliquidated
          Sparta, MI 49345                                                    Disputed
          Date(s) debt was incurred      2016-                               Basis for the claim:    Loan
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $149,225.00
          Model Die & Mold, Inc.                                              Contingent
          3859 Roger B Chaffee Memorial                                       Unliquidated
          Grand Rapids, MI 49548                                              Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,575.00
          Mold Surface Technologies                                           Contingent
          2385 Walker Ave NW                                                  Unliquidated
          Grand Rapids, MI 49544                                              Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,000.00
          Nienhuis Financial Group                                            Contingent
          3460 Wilson Ave SW                                                  Unliquidated
          Grandville, MI 49418                                                Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Accounting Services, reduced from $13,000
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case:20-03157-jtg                    Doc #:5 Filed: 10/11/2020                           Page 21 of 28

 Debtor       Krieger Craftsmen, Inc.                                                                 Case number (if known)
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,748.52
          PCS Company                                                         Contingent
          34500 Doreka                                                        Unliquidated
          Fraser, MI 48026                                                    Disputed
          Date(s) debt was incurred      2020-                               Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $49,682.17
          Pioneer Construction                                                Contingent
          550 Kirtland Street SW                                              Unliquidated
          Grand Rapids, MI 49507                                              Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Build-out
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,755.00
          Positive Designs, LLC                                               Contingent
          506 Arhana Crest Drive                                              Unliquidated
          Middleville, MI 49333                                               Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,531.44
          Priority Health                                                     Contingent
          1231 E. Beltline NE                                                 Unliquidated
          Grand Rapids, MI 49525                                              Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Health Insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,365.06
          Progressive Components                                              Contingent
          235 Industrial Drive                                                Unliquidated
          Wauconda, IL 60084                                                  Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $144,549.28
          Protev International Inc.                                           Contingent
          6090 Surety Drive, Suite 110-D                                      Unliquidated
          El Paso, TX 79905                                                   Disputed
          Date(s) debt was incurred 2019-
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $151.56
          PTSolutions                                                         Contingent
          PO Box 670587                                                       Unliquidated
          Detroit, MI 48267                                                   Disputed
          Date(s) debt was incurred      2020-                               Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case:20-03157-jtg                    Doc #:5 Filed: 10/11/2020                           Page 22 of 28

 Debtor       Krieger Craftsmen, Inc.                                                                 Case number (if known)
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $402.50
          RC Laser Weld LLC                                                   Contingent
          4036 Oakes Street SW                                                Unliquidated
          Grandville, MI 49418                                                Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,600.00
          Rowland Mold & Machine                                              Contingent
          9395 Henry Court                                                    Unliquidated
          Zeeland, MI 49464                                                   Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,168.07
          Star Crane & Hoist                                                  Contingent
          11340- 54th Avenue                                                  Unliquidated
          Allendale, MI 49401                                                 Disputed
          Date(s) debt was incurred      2020-                               Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $641.58
          Star Truck Rentals                                                  Contingent
          3940 Eastern Ave SE                                                 Unliquidated
          Grand Rapids, MI 49508                                              Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,466.00
          Steel Craft Technologies                                            Contingent
          8057 Graphic Industrial Drive                                       Unliquidated
          Belmont, MI 49306                                                   Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,286.71
          T.A.A.G., Inc.                                                      Contingent
          7120 Division Ave S.                                                Unliquidated
          Grand Rapids, MI 49548                                              Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,550.00
          Tenibac-Standex                                                     Contingent
          35155 Automation Drive                                              Unliquidated
          Clinton Township, MI 48035                                          Disputed
          Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                                 Case:20-03157-jtg                    Doc #:5 Filed: 10/11/2020                           Page 23 of 28

 Debtor       Krieger Craftsmen, Inc.                                                                 Case number (if known)
              Name

 3.53      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $828.51
           The Bolt Tin, LLC                                                  Contingent
           11331 3rd Avenue NW                                                Unliquidated
           Grand Rapids, MI 49544                                             Disputed
           Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Supplier
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.54      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $11,385.07
           Toledo Steel Supply, Inc.                                          Contingent
           222 Lavoy Road                                                     Unliquidated
           Erie, MI 48133                                                     Disputed
           Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Supplier
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.55      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $149,900.00
           U.S. Small Business Admin                                          Contingent
           2 North Street, Suite 320                                          Unliquidated
           Birmingham, AL 35203                                               Disputed
           Date(s) debt was incurred 8/19/2020
                                                                             Basis for the claim:    UCC-1 Financing Statement filed. Treatment as
           Last 4 digits of account number 1462                              unsecured.
                                                                             Is the claim subject to offset?    No  Yes
 3.56      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $382,000.00
           U.S. Small Business Admin                                          Contingent
           2 North Street, Suite 320                                          Unliquidated
           Birmingham, AL 35203                                               Disputed
           Date(s) debt was incurred 8/19/2020
                                                                             Basis for the claim:    PPP Loan
           Last 4 digits of account number 1462
                                                                             Is the claim subject to offset?    No  Yes
 3.57      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.            $52,500.37
           Unisteel, LLC                                                      Contingent
           6155 Sims Drive                                                    Unliquidated
           Sterling Heights, MI 48313                                         Disputed
           Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Supplier
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.58      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $320,170.50
           United Tool & Mold, Inc.                                           Contingent
           106 Financial Blvd                                                 Unliquidated
           Liberty, SC 29657                                                  Disputed
           Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Supplier
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.59      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $395.00
           Wyoming Chamber of Commerce                                        Contingent
           4415 Byron Center Ave SW                                           Unliquidated
           Wyoming, MI 49519                                                  Disputed
           Date(s) debt was incurred 2020-
                                                                             Basis for the claim:    Services
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 10 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                                 Case:20-03157-jtg                    Doc #:5 Filed: 10/11/2020                         Page 24 of 28

 Debtor       Krieger Craftsmen, Inc.                                                            Case number (if known)
              Name


   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any
 4.1       U.S. Small Business Admin
           Michigan District Office                                                              Line      3.56
           477 Michigan Ave, Room 515
           Detroit, MI 48226                                                                           Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.          $                     18,798.69
 5b. Total claims from Part 2                                                                        5b.    +     $                  1,952,179.42

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.          $                    1,970,978.11




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                                 Case:20-03157-jtg                   Doc #:5 Filed: 10/11/2020              Page 25 of 28

 Fill in this information to identify the case:

 Debtor name         Krieger Craftsmen, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.1.         State what the contract or                  Acct# 02525-001L
              lease is for and the nature of              Opened 1/17/2017-
              the debtor's interest                       Leased 3D Scanner
                                                          Contract to be rejected
                  State the term remaining
                                                                                        Alico Equipment Finance Group
              List the contract number of any                                           W222N833 Cheaney Road
                    government contract                                                 Waukesha, WI 53186


 2.2.         State what the contract or                  Acct# 11422
              lease is for and the nature of              Opened 6/10/2016-
              the debtor's interest                       Potential Disguised
                                                          Security Agreement-
                                                          See Schedule D
                                                          CNC Machine- (2)
                  State the term remaining                                              Corporate Funding, Inc.
                                                                                        5136 Cascade Road SE
              List the contract number of any                                           Suite 1E
                    government contract                                                 Grand Rapids, MI 49546


 2.3.         State what the contract or                  Financial Advisors
              lease is for and the nature of              To be assumed
              the debtor's interest

                  State the term remaining                                              Gantry Business Solutions
                                                                                        200 Monroe Ave NW
              List the contract number of any                                           Suite 400
                    government contract                                                 Grand Rapids, MI 49503


 2.4.         State what the contract or                  Commercial Property
              lease is for and the nature of              Lease Agreement
              the debtor's interest

                  State the term remaining
                                                                                        Jenta, LLC
              List the contract number of any                                           2758- 3 Mile Road NW
                    government contract                                                 Grand Rapids, MI 49534



Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                                 Case:20-03157-jtg                        Doc #:5 Filed: 10/11/2020          Page 26 of 28
 Debtor 1 Krieger Craftsmen, Inc.                                                               Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.5.        State what the contract or                   Acct #110467
             lease is for and the nature of               Opened 10/17/2016
             the debtor's interest                        Potential Disguised
                                                          Security Agreement,
                                                          See Schedule D
                                                          Spotting Press
                  State the term remaining
                                                                                        m2 Lease Funds, LLC
             List the contract number of any                                            175 N. Patrick Blvd, Suite 140
                   government contract                                                  Brookfield, WI 53045


 2.6.        State what the contract or                   Accountants
             lease is for and the nature of               To be assumed
             the debtor's interest

                  State the term remaining
                                                                                        Nienhuis Financial Group
             List the contract number of any                                            3460 Wilson Ave SW
                   government contract                                                  Grandville, MI 49418




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                                 Case:20-03157-jtg                   Doc #:5 Filed: 10/11/2020           Page 27 of 28

 Fill in this information to identify the case:

 Debtor name         Krieger Craftsmen, Inc.

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF MICHIGAN

 Case number (if known)
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      J-Flex, LLC                       2758- 3 Mile Road NW                             TCF National Bank               D       2.5
                                               Grand Rapids, MI 49534                                                            E/F
                                                                                                                                G



    2.2      Jenta, LLC                        2758- 3 Mile Road NW                             TCF National Bank               D       2.3
                                               Grand Rapids, MI 49534                                                            E/F
                                                                                                                                G



    2.3      Jenta, LLC                        2758- 3 Mile Road NW                             TCF National Bank               D       2.4
                                               Grand Rapids, MI 49534                                                            E/F
                                                                                                                                G



    2.4      Jenta, LLC                        2758- 3 Mile Road NW                             TCF National Bank               D       2.5
                                               Grand Rapids, MI 49534                                                            E/F
                                                                                                                                G



    2.5      Jenta, LLC                        2758- 3 Mile Road NW                             TCF National Bank               D       2.6
                                               Grand Rapids, MI 49534                                                            E/F
                                                                                                                                G




Official Form 206H                                                          Schedule H: Your Codebtors                                       Page 1 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                                 Case:20-03157-jtg                   Doc #:5 Filed: 10/11/2020           Page 28 of 28

 Debtor       Krieger Craftsmen, Inc.                                                      Case number (if known)



            Additional Page to List More Codebtors
           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.
            Column 1: Codebtor                                                          Column 2: Creditor



    2.6      Timothy J.                        1258 E. Two Pond Road                            TCF National Bank        D       2.3
             Krieger                           Luther, MI 49656                                                           E/F
                                                                                                                         G



    2.7      Timothy J.                        1258 E. Two Pond Road                            TCF National Bank        D       2.4
             Krieger                           Luther, MI 49656                                                           E/F
                                                                                                                         G



    2.8      Timothy J.                        1258 E. Two Pond Road                            TCF National Bank        D       2.5
             Krieger                           Luther, MI 49656                                                           E/F
                                                                                                                         G



    2.9      Timothy J.                        1258 E. Two Pond Road                            TCF National Bank        D       2.6
             Krieger                           Luther, MI 49656                                                           E/F
                                                                                                                         G



    2.10     TK Krieger, LLC                   2758- 3 Mile Road NW                             TCF National Bank        D       2.3
                                               Grand Rapids, MI 49534                                                     E/F
                                                                                                                         G



    2.11     TK Krieger, LLC                   2758- 3 Mile Road NW                             TCF National Bank        D       2.4
                                               Grand Rapids, MI 49534                                                     E/F
                                                                                                                         G



    2.12     TK Krieger, LLC                   2758- 3 Mile Road NW                             TCF National Bank        D       2.5
                                               Grand Rapids, MI 49534                                                     E/F
                                                                                                                         G



    2.13     TK Krieger, LLC                   2758- 3 Mile Road NW                             TCF National Bank        D       2.6
                                               Grand Rapids, MI 49534                                                     E/F
                                                                                                                         G




Official Form 206H                                                          Schedule H: Your Codebtors                               Page 2 of 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
